Winslow, O. J.
In this case it is held:
1. A bastardy action is not a criminal prosecution, but a statutory proceeding to enforce a civil obligation or duty, the procedure being, however, criminal in form. Baker v. State, 65 Wis. 50, 26 N. W. 167; Barry v. Niessen, 114 Wis. 256, 90 N. W. 166; Smith v. State, 146 Wis. 111, 130 N. W. 894.
2. While in a criminal prosecution a sealed verdict cannot be amended or changed after the Jury have separated (Koch v. State, 126 Wis. 470, 106 N. W. 531), the better rule and the weight of authority is to the effect that, in an action to enforce civil liability, if the sealed verdict is defective or if the jury on polling refuse to affirm it, they may be sent out again for further deliberation, and that a fuller or different verdict afterward returned will be good. Comm. v. Tobin, 125 Mass. 203; Root v. Sherwood, 6 Johns. 68; Steele v. Etheridge, 15 Minn. 501; Rigg v. Bias, 44 Kan. 148, 24 Pac. 56; Proffatt, Jury Trial, § 460; 38 Cyc. 1874.
By the Court. — Judgment reversed, and action remanded for a new trial and further proceedings according to law.